Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/265090, filed on 02/01/2019, has claims 1-20 pending in this application.

Drawings
The drawing filed on February 1, 2019 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowable over prior art of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2019, 8/8/2019,1/7/2020, 5/26/2020, 8/21/2020 and 2/8/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Macko et al. (US 20160071233 A1), which describes A mutable multilevel data structure representing a graph structure may include 

The next closest prior art found for this application is Kim et al.  (US 20170169133 A1) which describes Techniques herein optimize subgraph pattern matching. A computer receives a graph vertex array and a graph edge array. Each vertex and each edge has labels. The computer stores an array of index entries and an array of edge label sets. Each index entry corresponds to a respective vertex originating an edge and associates an offset of the edge with an offset of the respective vertex. Each edge label set contains labels of a respective edge. The computer selects a candidate subset of edges originating at a current vertex. The edge labels of each candidate edge of the candidate subset include a same particular query edge labels. The computer selects the candidate subset based on the index array and afterwards selects a result subset of vertices from among the terminating vertices of the candidate edges. The labels of each vertex of the result subset include a same particular query vertex labels.



Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “sparse identifier of the vertex with the dense identifier of the vertex; cloning a second bidirectional map from the first bidirectional map; creating a first version of the directed graph that is based on the first bidirectional map; creating a second version of the directed graph that is based on the second bidirectional map; executing a plurality of change descriptors that describe changes to the second version of the directed graph, including a first change descriptor that removes the first vertex from the directed graph and a second change descriptor that adds a second vertex to the directed graph, wherein the second vertex has the first dense identifier and a second sparse identifier; updating the second bidirectional map to reflect said executing said plurality of change descriptors, including remapping the first dense identifier to the second sparse identifier”, as disclosed in independent claims 1, 10 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.

May 7, 2021
/NOOSHA ARJOMANDI/
Primary Examiner, Art Unit 2167